Title: To Thomas Jefferson from James Monroe, 12 February 1798
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Albemarle Feby 12. 1798.
          
          Mr. Fauchetts pamphlet was the last communication from you. Mine by Mr. Giles you doubtless have before this. We are here so barren of incident that we have nothing worthy yr. notice. We look to the admn. for the coloring we are to have of European or rather our affrs. with France, and we know enough of the admn. to know that it will be black or white according to circumstances. If for example the admn. thinks things ready for an immediate expln., a ground work for it will be laid before Congress. And if it thinks it better to practise upon the two countries, by keeping our agents in Paris another year, it will do so. In short I think it will take precisely that course wh. will be best calculated to promote a rupture with France & overthrow our own govt.—I have serious doubts whether it were not better the admn. shod. carry the question of arming &ca. whether it were not better it shod. carry all its measures & completely open its views to the publick—I mean the measures it avows. Till they are all carried, the trouble & losses of the publick are ascribed to those who defeat them, & perhaps eventually half the blame be laid to this account. But if the admn. carried its measures this wod. not be the case. One effect which permission to arm wod. produce—I  think wod. be this, the mass of real American merchants wod. conclude war was declared, & retire their ships. The British merchants (called american) & some bold adventurers of our own, hoping to profit by plunder especially of the Spaniards, wod. fit out large vessels, called merchant vessels, but wh. wod. in truth be privateers. Thus we shod. be at work at once, with both France & Spn., & the crisis be completely brot. on, whose object on one side wod. be, to connect us with Engld., assimilate our govt. to hers, & seperate the western country from the Union, objects which that side has long pursued with great system. I only state the idea of the admn. carrying its measures, being the best way to complete its over throw & save us from infinite trouble, as an hypothesis, in favor of which my opinion is not made up. Admitting however it wod. promote the cause of republican govt., yet the majority ought to be very small, & the consequences of the measures fully and ably anticipated in debate by the minority. If it is deemed best to put off the crisis by negotiating another campaign, I conclude the question abt. arming will be put off till the next session, & Congress adjourn.
          Nothing or very little is done to yr. house since you left it—& I suppose will not till you return. My cabbins are yet to be seen only on paper. & in the history of the neighbourhood nothing new has occurred. I am making a great effort for tobo., having already cleared ground enough to make 20.000. at least.
          As yet not more than 3. copies of my book have reached Virga. that I know of. One at Richmond only when I was there. In consequence whereof it is industriously circulated that the work is suppressed, with a train of inferences to wh. that idea leads. It was unfortunate Mr. B. did not send a few trunks full to Richmond while the assembly was sitting. I stipulated with him that he shod. send it all over the continent as soon as published—and sell it cheap—I made no other stipulation—of the price I say nothing for I wished him if possible, without injury to the circulation, to make something by it. But greatly has he erred in not pushing the circulation. I earnestly hope he will do it now without delay. He ought to send 6. or 800. into this State at least.
          I requested yr. opinion upon a private subject in my letter by Mr. Giles wh. I hope will not escape you.
        